DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a packaging machine and a method of use.  Independent Claims 1 and 16 identify the following uniquely distinct combination of features:
Claim 1: “said reception mold is configured to suction said tray on an inner side of at least two different side walls of said tray; and wherein said reception mold comprises at least one sidewall and at least one bore disposed on said at least one sidewall to align with an inner wall surface of said upper opening region of said tray during transport of said tray when placed on said reception mold in a positive- fit manner, so that a vacuum applied to said suction plate through said at least one bore suctions said tray to apply a predetermined holding force to secure said tray in said predetermined position.”
Claim 16: “applying a vacuum to the suction plate through at least one bore disposed on at least one side wall of the reception mold to apply a predetermined holding force on the tray on at least one inner wall surface of the tray to secure the tray in the predetermined position.”

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.